Order entered May 28, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01677-CV

                            NINE SYLLABLES, LLC, Appellant

                                              V.

                                 GARY C. EVANS, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-10225-A

                                          ORDER
       We GRANT appellant’s May 27, 2014 unopposed motion to extend briefing deadline

and ORDER the reply brief be filed no later than July 8, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE